Citation Nr: 0326890	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral 
cataracts, to include as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in September 2000, a 
transcript of which is of record.

This case was previously before the Board in March 2001, at 
which time the claims were denied.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a January 2003 Order, the Court vacated 
the Board's decision, and remanded the case for VA to satisfy 
the enhanced duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002) as required under the pertinent statutory and 
regulatory provisions, as well as the Court's decision in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

REMAND

                                                                   
I

The VCAA, which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

In Quartuccio, supra, the Court emphasized that the VCAA's 
statutory and regulatory provisions regarding the duty to 
notify required that VA specifically inform a claimant of 
what he or she must show to prevail in his or her claim, what 
information and evidence the claimant was responsible for, 
and what evidence VA must secure.  Here, the Court held in 
the January 2003 Order that such notification did not occur.  
Therefore, the Court vacated the Board's decision, and 
remanded the case to comply with the VCAA's duty to notify.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), and has also been providing VCAA notice where an RO 
has not done so.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  The Federal Circuit 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  See Quartuccio, supra; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  That decision 
also emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the foregoing, the Board believes that the most 
appropriate action is to remand these claims to the RO so 
that the veteran can be provided with the appropriate notice 
under the VCAA regarding his claims, to include what he must 
show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio, supra.

                                                                   
II.

As the caselaw relating to the applicability of VCAA has been 
somewhat inconsistent, a brief summary of the law may be 
helpful.  VCAA was enacted on November 9, 2000, and was 
subsequently codified, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  The veteran filed the 
claims that are the subject of this appeal in August 2000, 
before the enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Finally, as noted above, in 
the case currently before the Board, the United States Court 
of Appeals for Veterans Claims issued an Order in January 
2003 vacating the Board's decision denying the benefits 
sought in the instant appeal in order for the Board to 
address and fulfill the amended duty to notify and assist 
provisions, as set forth in the VCAA, to include providing 
the veteran with the appropriate notice under the VCAA, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Quartuccio, supra.  Therefore, for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

In providing the necessary notification under the VCAA, the 
RO should be cognizant of the fact that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  

                                                                     
III.

For the reasons stated below, the Board also finds that 
additional development is warranted in the instant case due 
to circumstances that have developed since the Board's prior 
adjudication of this case in March 2001.

As noted in the March 2001 decision, to establish a claim for 
service connection as the result of exposure to ionizing 
radiation, the veteran must show that he was exposed to 
ionizing radiation, that he has manifested one of the listed 
radiogenic diseases or that, absent presumptive service 
connection, he can prove that his current disability was 
caused by radiation exposure.  38 U.S.C.A. §§ 1112, 1154(a); 
38 C.F.R. §3.311.

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected under 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the record 
reflects the veteran's case was adjudicated pursuant to 
38 C.F.R. § 3.311.  

The provisions of 38 C.F.R. § 3.311(a) calls for the 
development of a dose assessment where it is established that 
a radiogenic disease first became manifest after service, 
where it was not manifest to a compensable degree within any 
applicable presumptive period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Further, 38 C.F.R. 
§  3.311(a)(2)(iii) directs dose determination in a claim 
such as the veteran's requires that the dose estimate is to 
be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO (emphasis added).  The development actions must comply 
with the holding in Earle v. Brown, 6 Vet. App. 558 (1994).

Accordingly, the RO obtained a report from the Defense 
Special Weapons Agency (DSWA) (now the Defense Threat 
Reduction Agency (DTRA)) in July 1998 which confirmed that 
the veteran participated in Operation REDWING and attached a 
copy of an individual does assessment of him.  Thereafter, 
the RO referred the veteran's claim to the Director, VA 
Compensation and Pension Service, who then forwarded the 
claim to the VA Under Secretary for Health.  In December 
1998, the VA Chief Public Health and Environmental Hazards 
Officer, the designee for the VA Under Secretary for Health, 
opined that it was unlikely that the veteran's cataracts or 
squamous cell skin cancer could be attributed to exposure to 
ionizing radiation in service.  The VA Director of 
Compensation and Pension Service concurred, concluding that 
there was no reasonable possibility that the veteran's 
cataracts and skin cancer were the result of exposure to 
ionizing radiation.

The July 1998 individual radiation dose estimate report, and 
the resulting VA radiation advisory opinion in December 1998, 
were the basis for the Board's denial in March 2001.  
However, on May 8, 2003, the National Research Council (NRC) 
released a report concerning radiation dose reconstructions 
provided to VA by the NTRA.  That report concluded that the 
current methodology used for estimating radiation doses 
underestimated the upper bounds of doses.  In some cases, it 
was stated that the methodology may be under-estimating doses 
by as much as 5 times.  Nevertheless, the NRC indicated that 
it was its belief that very few additional veterans will be 
granted service connection using the new dose reconstruction 
methodology endorsed by NRC.  Nevertheless, as a result of 
the NRC report, the DTRA began to develop and implement new 
procedures for providing dose estimates.  

In August 2003, the veteran submitted a private radiation 
dose estimate report and medical opinion in support of his 
claims.  

Among other things, the private dose estimate report noted 
the May 2003 NRC report, and concluded that the veteran's 
dose was actually higher than that found by the July 1998 
DSWA report.  Specifically, it was noted that the DSWA had 
assigned a accrued dose to the skin on the face and neck of 
6.6 rem.  The individual who completed this private report 
stated that he would add 49.5 rem for dose from skin 
contamination to early fallout, that he would add 83.8 rem 
for dose from skin contamination during shipyard 
contamination work, and that he would add 12.2 rem for dose 
from swimming in a contaminated lagoon.  Thus, the individual 
stated that a total dose of 152.2 rem was the appropriate 
upper bound estimate for dose to the skin of the veteran's 
face and neck.  A rationale for this higher dose estimate was 
provided in this report, as well as a summary of the 
qualifications and background of the individual completing 
the report.

The private medical opinion, completed by Dr. MND, noted that 
he had treated the veteran for his skin cancer since May 
2001, and had reviewed his medical records since 1992.  Based 
on both his personal observation and discussions with the 
veteran, as well as review of his medical records, Dr. MND 
opined that the veteran's history of exposure to ionizing 
radiation during atomic weapons tests substantially 
contributed to his current skin conditions.  Dr. MND further 
stated that the skin of the veteran's face and neck would 
have been exposed to ultra violet light from the sun at the 
same time he was exposed to ionizing radiation, and that the 
risks of skin cancer from ionizing radiation in fair-skinned 
individuals such as the veteran were multiplied several-fold 
when combined with ultra-violet light.  Since the veteran's 
exposure to ionizing radiation and the sun at the same time 
was due to his military service, it was Dr. MND's opinion 
that it was at least as likely as not that the veteran's 
current skin condition resulted from his military service.

With respect to the private dose estimate report, the Board 
notes that the law provides that a claimant may submit his 
own dosage estimate from a competent "credible source."  A 
dose estimate shall be considered from a "credible source" if 
prepared by a person or persons certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.  38 C.F.R. § 
3.311(a)(3)(ii).  When necessary to reconcile a material 
difference between an estimate of dose, from a credible 
source, submitted by or on behalf of a claimant, and dose 
data derived from official military records, the estimates 
and supporting documentation shall be referred to an 
independent expert, selected by the Director of the National 
Institutes of Health, who shall prepare a separate radiation 
dose estimate for consideration in adjudication of the claim.  
38 C.F.R. § 3.311(a)(3).  The difference between the 
claimant's estimate and dose data derived from official 
military records shall ordinarily be considered material if 
one estimate is at least double the other estimate.  38 
C.F.R. § 3.311(a)(3)(i).

Here, there is clearly a material difference between the July 
1998 DSWA radiation dose estimate report and the veteran's 
private dose estimate report of August 2003.  This would 
appear to warrant referral to an independent expert.  
However, in light of the fact that the DTRA has begun to 
develop and implement new procedures for determining 
radiation dose estimates as a result of the May 2003 NRC 
report, the Board concludes that the case should be referred 
to this agency for a new radiation dose estimate.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
Also, as noted above, the RO must be 
cognizant of the recent Federal Circuit 
decision, PVA, supra, which held invalid 
the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision 
to be made before the one year period for 
submitting new evidence had expired.  The 
veteran must be notified that he has one 
year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1).   

2.  After completing any additional 
development deemed necessary, the RO 
should obtain a revised dose assessment 
from the DTRA, to include an eye dose and 
a skin dose summary, documenting its full 
consideration of all sources of in-
service ionizing radiation exposure. 

3.  After completing the above-mentioned 
development, the case should be referred 
to the VA Undersecretary for Benefits 
(USB) for an advisory opinion consistent 
with the requirements of 38 C.F.R. § 
3.311.  In particular, the advisory 
opinion should include a detailed 
rationale for any conclusion reached as a 
result of the veteran's radiation dose 
estimate.  If the USB is unable to 
conclude that it was at least as likely 
as not, or that there is no reasonable 
possibility, that the veteran's skin 
cancer and bilateral cataracts are 
secondary to radiation exposure, the case 
should then be referred by the USB to an 
outside consultant for further 
development consistent with 38 C.F.R. § 
3.311.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the advisory opinion to ensure 
that it is responsive to and in 
compliance with the directives of 
38 C.F.R. § 3.311 as well as this remand, 
and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the pertinent regulatory 
provisions of 38 C.F.R. § 3.311, as well 
as the VCAA.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the August 1999 Statement of the Case (SOC), 
and an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


